By CHIEF JUSTICE LIPSCOMB.
The question mainly depends on the construction of our act of Assembly, passed no doubt for the special benefit of administrators and executors. By this act it is provided that they shall not be required to plead specially, but that they may give any special matter in evidence under the general issue. The plea of covenants performed it is true, is not the general issue, nor will the action strictly speaking, admit of the general issue; non est fac-tum, not disposing of the merits of the case more than covenants performed; and on this ground it is contended that the testimony was properly rejected. But in answer to this objection, it seems to us that it may well be said, that administrators and executors when acting for the benefit of the trust reposed, are favored, and may invoke a liberal construction of the statute. It would be singular to suppose that the Legislature intended to extend this privilege of giving special matter in defence in evidence under the general issue, to every other action, and confine them to rigid pleading in covenant broken ; it is much more liberal and rational, to suppose that they intended that in this action, special matter might be given in evidence under any ¡dea that put in issue the merits of the case. We are therefore of the opinion that the Circuit Court erred in rejecting the testimony offered by the defendant below.
The judgement must be reversed and the cause re--manded.
Judges Taylor and White not sitting.